The important question involved in this case is, whether the crime of petit larceny under the Constitution and laws of this State is a felony or a misdemeanor. This question is not free from doubt, and the able brief presented on behalf of the appellant shows, that much can be said in favor of the contention that petit larceny remains now as at common law a felony. But a careful consideration of the whole subject has led us to the conclusion, that it is no longer a felony in this State, but a mere misdemeanor triable and punishable as such. This conclusion we think is sanctioned by the course of legislation in this State, and by the general understanding of those who both as lawyers and judges have had occasion to administer the criminal law. The offense has long since ceased to have any of the incidents or ear-marks of a felony, and it would lead to much confusion and practical inconvenience now to hold that it is a felony not triable in courts whose jurisdiction is confined to trials of misdemeanors. We can add nothing to what has been said upon the subject in The People ex rel. Stetzer v. Rawson (61 Barb. 619), The People ex rel Comaford v. Dutcher (83 N.Y. 240), and in the two opinions pronounced at the General Term in this case. *Page 535 
It is also claimed, that the warrant of commitment in this case was fatally defective, because it did not set forth that the prisoner was convicted of petit larceny charged as a first offense. It was sufficient that it appeared in the warrant that the conviction was for an offense of which the Special Sessions had jurisdiction. It appeared there that the defendant was convicted of the "misdemeanor of petit larceny," and that was a sufficient description of the crime.
The order should be affirmed.
All concur.
Order affirmed.